Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 10/25/2021. 
2.	Claims 1-13, 15-18, and 20-22 are pending in the application. Claims 1, 8, and 15 are independent claims. Claims 14 and 19 have been canceled. 
3.	The rejection of claims 1, 3, 5-8, 10, 12, 13, 15, 17, and 20-22 under 35 U.S.C. 103 as being anticipated by Gruber in view of Malhotra has been withdrawn in response to applicant’s amendments.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 8, 12, 13, 15, 20, 21, 22,  are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al., PGPub. 2014/0089321 filed (9/27/2012) in view of Nishida USPGPub. 2013/0238463 filed (3/1/2013).
In reference to independent claim 1, Engel teaches:
	identifying a data object stored on a mobile device, the data object including a list of action items where each one of the action items comprises a separate entry within the data object (See Engel, para. [0021-0023 and 0031-0032]) A user profile on a device includes recipes as ‘keepers’, main ingredients, dish type, equipment categorization, caloric content thresholds, temporal thresholds in relation to recipes provided to a user. Each is related to and stored as a separate database entry.
	categorizing a first action item in a first category of a plurality of categories based, at least in part, on content of the list of action items (See Engel, para. [0023-0024 and 0031-0034]) categorization element indicates a main ingredient of a recipe using a logical value or text to in that a user would or would not prefer to include in recommended recipes. Further, an ingredient may be categorized as either included or do not include based on input by the user. Further categorization is taught based upon the ‘keepers’ that are obtained from the user profile but are filtered out based on temporal thresholds.
	analyzing the content of the list of action items to identify an action term pertaining to the first action item in the list of action items (See Engel, para. [0022-0023 and 0031]) a user profile is examined to identify a temporal threshold including a date/time (i.e. action term) in determined and when a specific recipe was last sent to the user. This type of term can help in improving the recipe list provided to the user since the recipe list may include new recipes that have never been seen by the user.
	determining, based on the analyzing the content of the list of action items, a set of operations comprising: identifying, within the first action item, an object associated with the action term (See 
	Identifying, based on the object associated with the action term, an external party for aiding in accomplishing the first action item; determining, based on the external party, a data request associated with the object and an associated application for fulfilling the data request wherein the associated application is selected from a plurality of candidate applications (See Engel, para. [0028 and 0040]) the system includes a third party server identified for receiving a shopping list of items related to at least one of a subset of identified recipes and a delivery application providing access to such goods and services for delivering said list of items to a user.
	causing the associated application on the mobile device to provide, via a network to an external database associated with the external party, the data request associated with the object; (See Engel, para. [0028 and 0040]) the system includes a third party server identified for receiving a shopping list (i.e. data request associated with the shopping list) of items related to at least one of a subset of identified recipes and a delivery application providing access to such goods and services for delivering said list of items to a user.
 receiving, via the network from the external database, reply data associated with the data request; determining, based on the reply data, performance instructions for performing the first action item and generating, based on the determined performance instructions, a notification indicating the performance instructions, and providing at least one user interface element for display at the mobile device, the user interface being configured to provide the notification (See Engel, para. [0042]) a user interface including user interface elements that provide reply data related to the selected recipes. The reply data allows a user to provide a thumbs up/down rating, comment regarding the recipe, add a 
The reference fails to explicitly state determining performance instructions based on the reply data and generating, based on the performance instructions, a notification indicating the performance to be displayed.
The reference to Nishida teaches (See Nashida, para. 0042) determining performance instructions as they relate to specific delivery date/time from a third party in relation to specific ordered content. The notification displayed provides a user with proficient instructions for carrying out the purchase and delivery of specific content. Thus, it would have been obvious to one of ordinary skill in the before the effective filing date of the invention to have combined the reference to Engel which teaches a mean of notifying a user of the ingredients required to be purchased in order to prepare the recipe and utilize two distinct third parties for purchase and delivery as well as user interface methods for presenting selections methods as they relate to ingredients and recipes with the reference to Nashida that teaches a specific delivery date/time notification and selection method since it would have provided a user with enhanced control in the recipe recommendation system.
The reply data does not point back or relate in any way to the original first item, action term, object, in any specific way 
The performance instructions are broad in that they don’t relate back or include any specific type of information as it relates to the first action item, action term, reply data
The notification is being interpreted as nothing more than text generated and displayed on a page 
In reference to dependent claim 5, Engel teaches:
	Selecting one or a plurality of different notifications based on the reply data, and wherein the user interface element includes a drop-down menu or tabs (See Engel, para. [0042]) user input may be 
In reference to dependent claim 6, Engel teaches:
	Wherein the external database is associated with a web site (See Engel, para. [0028]) servers may be accessed, for example, to obtain information regarding what groceries are available, to order groceries, to have groceries delivered, and or to pay for such goods and services.
In reference to dependent claim 7, Engel teaches:
	Determining, from the reply data, a first condition associated with the first action item; automatically determine a follow-on operation based on the first condition; and performing the follow-on operation, wherein the notification is further based on the follow-on operation (See Engel, para. [0029, 0042]) a user interface including user interface elements that provide reply data related to the selected recipes. The reply data allows a user to provide a thumbs up/down rating, comment regarding the recipe, add a recipe to the ‘keeper list’ and further generates updates in the user profile based upon the replay data thus suggesting a type of performance instructions for performing the first action item. Any selection of a thumbs up or down with respect to a specific recipe would entail of follow-on operation such as update of a user profile.
In reference to dependent claim 21, Engel teaches:
	Wherein the data object further a title, and wherein the data request is determined further based on the title(See Engel, para. [0021-0023 and 0031-0032]) A user profile on a device includes recipes as ‘keepers’, main ingredients, dish type, equipment categorization, caloric content thresholds, temporal thresholds in relation to recipes provided to a user. Each is related to and stored as a separate database entry.


In reference to dependent claim 22, Engel teaches:
	Categorizing the first action item in a second category based, at least in part, on content of the first action item and/or a title of the data object, wherein the data request is determined based furher on the categorization in the second category (See Engel, para. [0023-0024 and 0031-0034]) categorization element indicates a main ingredient of a recipe using a logical value or text to in that a user would or would not prefer to include in recommended recipes. Further, an ingredient may be categorized as either included or do not include based on input by the user. Further categorization is taught based upon the ‘keepers’ that are obtained from the user profile but are filtered out based on temporal thresholds. The request for a filter set and subset of recipes is based upon said two distinct first and second categories as is taught by the reference using the multiple categorization methods.

In reference to claims 8, 12, and 13, the claims recite a method for carrying out similar steps to those found in the computer program product claims, 1, 5, and 6, respectively. Therefore, the claims are rejected under similar rationale. 

In reference to claims 15, 17, and 20, the claims recite a system for carrying out similar steps to those found in claims 1, 5, and 6, respectively. Therefore, the claims are rejected under similar rationale.



6.	Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Nishida as applied to claim 1 above, and further in view of Parvis, PGPub. 2012/0203689 filed (2/9/2012).
In reference to dependent claim 2, Engel teaches:

In reference to dependent claim 4, Engel teaches:
	Processing an indication of a user selection of the list of action items for automated notification generation, updating a prfile stored on the mobile device such that the profile indicates that the user has selected the list of action items for automated notification generation (See Engel, para. [0024-0026]) discloses a user profile where a user can include preference information as it relates to the recipe recommendation and content item retrieval method. Further, the reference includes a means of including a ‘keepers’ list of recipes and updating the user profile based upon selections made. The reference fails to explicitly state an opt-in/opt-out user selection related to notifications as well as a profile for storing the selection however the reference to Parvis teaches notification options specifically related to an opt-in/opt-out selection indicated by a user and utilizing a profile for storing said opt- information. See paragraph 0081. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the notification methods of Engel in 

In reference to claims 9 and 11, the claim recite a method for carrying out similar steps to those found in the computer program product claims, 2 and 4. Thus, the claims are rejected under similar rationale. 

In reference to claims 16 and 18, the claims recite a system for carrying out similar steps to those found in 2 and 4. Thus, the claims are rejected under similar rationale. 


7.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engel in view of Nishida as applied to claim 1 above, and further in view of Lopez et al., USPN 9,195,959 filed (9/19/2008)..
In reference to dependent claim 3, Engel teaches:
	A means of determining what groceries are available, to order groceries, to have groceries delivered. The reference carries out an order based on a list of ingredients required to fulfill a recipe. The groceries may be delivered using a third party. The reference fails to explicitly state a first external party is unable to aid in performing the first action item then identifying a second external party for aiding in accomplishing the first action item, and causing the second external party to retrieve second reply data. 
	The reference to Lopez (See Lopez, Col. 11, lines 1-9) discloses a contingency source to fulfill an order when a first source is unable to send reply data to a customer regarding a purchase. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the item list purchasing methods of Engel which identify a specific store for purchasing 

In reference to dependent claim 10, the claim recites a method for carrying out similar steps to those found in the computer program product claim 3. Therefore, the claim is rejected under similar rationale.

In reference to dependent claim 17, the claim recites a system for carrying out similar steps to those found in claim 3. Therefore, the claim is rejected under similar rationale.


 
Response to Arguments
8.	Applicant’s arguments with respect to claims 1-13, 15-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, applicant amended the claims and added newly formed limitations to include Identifying, based on the object associated with the action term, an external party for aiding in accomplishing the first action item; determining, based on the external party, a data request associated with the object and an associated application for fulfilling the data request wherein the associated application is selected from a plurality of candidate applications; receiving, via the network from the external database, reply data associated with the data request; determining, based on the reply data, performance instructions for performing the first action item and generating, based on the determined performance instructions, a notification indicating the performance instructions, and providing at least one user interface element for display at the mobile device, the user interface being configured to provide the notification. Further changes were made that when read within the context of the claim changed the scope of the invention when the claim is read as a whole. The amendments required the examiner to perform a new search and withdraw the prior art rejection.



					Notes
9.	The examiner recommends further amending the independent claim to more clearly link the categorization and action term to the set of operations. The set of operations are generated based upon the categorization and identification of the action term instead of ‘based on the analyzing the content’. When using generic terms ‘object associated with the action term’ and ‘receiving reply data associated with the data request’ without clarifying or defining what the object or reply data consists of, the claim limitations are left open to multiple different interpretations. The examiner suggests further detailing the ‘object’ and ‘reply data’. A similar issue arises with the phrase ‘performance instructions’. The phrases ‘aiding in accomplishing the first action item’ does not provide any meaningful functionality to the claim since it is unclear what the ‘first action item’ is within the claim and there is no way of determining how it is aiding since it is ambiguous within the context of the claim. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178